Dear Mr. Caswell:
You have asked for an opinion from this office as to the rights of the St. Landry Parish School Board to divest itself of several parcels of land owned by the School Board and further, what may the School Board do to avoid litigation costs incurred due to surrounding land owners' claims of ownership of these properties.
Subsequent to my receiving your letter, you informed me that no "Section 16" property was involved in the planned divestiture.  Alienation of "Section 16" lands are dealt with specifically under LA. R.S. 17:87.6 and given the facts upon which you have based this opinion, I will limit the scope of this opinion concerning "Section 16" lands to merely pointing out the presence of LA. R.S. 17:87.6.
It is our opinion LA. R.S. 41:891 and LA. R.S. 41:892, entitled "Sale of Unused School Lands" and "Procedure:  Deed of Sale", pertain to the facts of this opinion request.  The two statutes provide detailed procedures for the disposal of unused school lands and, based upon your letter, it seems you already have a thorough understanding of these requirements.  Therefore, we will not discuss these statutes further.
As for what the School Board can do to avoid incurring costs resulting from neighboring land owners' title claims, there is nothing the School Board can do to prevent these parties from asserting claims to the property.  As you are no doubt aware, acquisitive prescription does not apply to "public things" as per
LA.C.C. Art. 450.  Unfortunately, LA.C.C. Art.  450, in and of itself, does not prevent a party or parties from filing a court action claiming title to property of the state or a political subdivision.
In conclusion, it is our opinion the School Board must comply with the provisions of LA. R.S. 41:481 and LA. R.S. 41:482 for sale of unused school lands and that there is no procedure for avoiding litigation costs relating to claims of ownership to these lands adverse to the School Board's claim of ownership.
We hope this information is of benefit to you and if we may be of further help, please call upon us at any time.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: HAROLD L. LEE Staff Attorney
RPI/HLL:jmj